              Case 1:19-cv-02097-KPF Document 41 Filed 04/23/20 Page 1 of 1




Jeanne M. Christensen
jchristensen@wigdorlaw.com

April 23, 2020

VIA ECF

The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

        Re:    Lugones, et al. v. Pete and Gerry’s Organics, LLC, Case No. 19-cv-2097(KPF)

Dear Judge Failla:

We represent Plaintiffs in the above-referenced matter and write jointly with Defendants to notify
the Court that the parties have reached a settlement in principle, and respectfully request that all
pending deadlines in this case be adjourned sine die. The parties are in the process of finalizing the
terms of a settlement agreement. The parties expect to file a stipulation of dismissal on or before
the next sixty days.

We thank Your Honor for the Court’s time and attention to this matter.

Respectfully submitted,


Jeanne M. Christensen

cc:     All Counsel of Record (via ECF)
